DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 5-6 & 8-11 are allowable pending resolution of the present double patenting rejections.
Claims 2-4 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
Claims 1, 12 & 17 are allowable for at least the reason “unrolling the ultrathin glass sheet from the roll of the ultrathin glass sheet...” as set forth in the claimed combination.
Claims 2-4 & 7 would be allowable due to their dependence on claim 1. Claims 5-6 & 8-11 are allowable due to their dependence on claim 1. Claims 13-16 are allowable due to their dependence on claim 12. Claims 18-20 are allowable due to their dependence on claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6 & 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 & 18 of U.S. Patent No. 7,842,154 (from IDS) in view of Donnelly et al. (3,280,701) (from IDS)
	Regarding claim 1, claim 4 of the ‘154 patent discloses a method for forming a reflective element for a vehicular interior rearview mirror assembly (though “interior rearview” is not explicitly recited in claim 4, this recitation is of an intended use and is not given patentable weight), the method comprising: providing a roll of an ultrathin glass sheet (substantially transparent functional film); forming an elongated sheet of plastic material (elongated sheet of substrate material, comprising a polymeric resin material), wherein the elongated sheet has a planar first side and a planar second side opposite the planar first side and separated from the planar first side by a thickness of the elongated sheet (implied by “sheet”); and unrolling the ultrathin glass sheet from the roll of the ultrathin glass sheet and applying the unrolled ultrathin glass sheet to the first side of the elongated sheet (unrolling said substantially transparent functional film from a reel or roll of said film and applying...).
	Claim 4 of the ‘154 patent neither teaches nor suggests the elongated sheet is formed from transparent material and applying a reflective layer to the second side of the elongated sheet. (claim 4: polymeric resin).
	However, Donnelly teaches a vehicle mirror comprising a glass sheet (Fig. 2: 26 – second glass layer) and an elongated sheet of transparent material (Fig. 2: 20 – glass plate). Donnelly further teaches a reflective layer (Fig. 2: 22 – conventional mirror surface) is applied to a second side of an elongated sheet (Fig. 2: 20 – glass layer).Among the benefits of this modification includes maximizing the amount of light reflected by the mirror and allowing for the incorporation of electrochromic material, to allow adequate vision.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 4 of the ‘154 patent such that the elongated sheet is formed from transparent material and by applying a reflective layer to the second side of the elongated sheet, as taught by Donnelly, in order to maximize the amount of light reflected by the mirror and allow for the incorporation of electrochromic material, to allow adequate vision.
Claim 4 of the ‘154 patent and Donnelly neither teach nor suggest the ultrathin glass sheet having a thickness dimension of less than or equal to 0.8 mm and greater than or equal to 0.3 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the ultrathin glass sheet includes reducing the weight of the resulting mirror.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 4 of the ‘154 patent such that the ultrathin glass sheet has a thickness dimension of less than or equal to 0.8 mm and greater than or equal to 0.3 mm, in order to reduce the weight of the resulting mirror.
Claim 5 corresponds with claims 4 & 7 of the ‘154 patent.
Claim 6 corresponds with claims 4 & 20-21 of the ‘154 patent.
Claim 8 corresponds with claim 2 of the ‘154 patent.
Claim 9 corresponds with claim 3 of the ‘154 patent.
Claim 10 corresponds with claim 18 of the ‘154 patent.
Claim 11 corresponds with claim 4 of the ‘154 patent.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872